Citation Nr: 1426850	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  10-35 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1966 to February 1968.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

During the pendency of this appeal, a December 2012 rating decision granted his claim of entitlement to a TDIU retroactively effective from August 16, 2011.  That represents a total award of the benefit sought on appeal inasmuch as he did not separately appeal the effective date of that grant.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (indicating a "downstream" issue has to be separately appealed).  Accordingly, this matter has been resolved by administrative action and no longer involves any "questions of law and fact" in controversy.  Thus, the Board lacks further jurisdiction over the claim.  8 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 19.7(b), 20.101 (2013).  The Board therefore is summarily dismissing the claim.


FINDING OF FACT

There remain no allegations of errors of fact or law for appellate consideration with respect to the Veteran's claim of entitlement to a TDIU.


CONCLUSION OF LAW

The appeal for entitlement to a TDIU has become moot by virtue of the December 2012 rating decision granting this claim; there remains no matter in controversy over which the Board has jurisdiction.  38 U.S.C.A. §§ 7104(a), 7105(d)(5) (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.16, 19.7(b), 20.101 (2013).



ORDER

Having already been granted during the pendency of this appeal, this claim of entitlement to a TDIU resultantly is summarily dismissed.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


